IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                    Docket Nos. 43797/43798

STATE OF IDAHO,                                  )   2016 Unpublished Opinion No. 620
                                                 )
       Plaintiff-Respondent,                     )   Filed: July 29, 2016
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
ADREN ELSWORTH LEWIS,                            )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period of
       confinement of three years, for sex offender-fail to register change of address or name,
       and a unified sentence of five years, with a minimum period of confinement of three
       years, for aggravated assault, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Brian R. Dickson,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Adren Elsworth Lewis pled guilty to one count of sex offender-fail to register change of
address or name, Idaho Code § 18-8309, and one count of aggravated assault, I.C. § 18-
901(b), -905(a). The district court imposed and executed a unified sentence of ten years, with three
years determinate, for the failure to register, and a concurrent unified sentence of five years, with
three years determinate, for the aggravated assault. Lewis appeals, contending that his sentence is
excessive as the district court should have retained jurisdiction rather than executing the
sentence.


                                                 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Lewis’s judgment of conviction and sentence are affirmed.




                                                   2